 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47              Desc
                                Certification Page 1 of 28



Caption in compliance with D.N.J. LBR 9004-1(b)
NORGAARD O’BOYLE & HANNON
184 Grand Avenue
Englewood, NJ 07631
(201) 871-1333
Attorneys for Plaintiff
By:    Mark E. Norgaard, Esq. (MEN-7407)
       mnorgaard@norgaardfirm.com

______________________________               UNITED STATES BANKRUPTCY COURT
                                      :       FOR THE DISTRICT OF NEW JERSEY
In re:                                              NEWARK VICINAGE
                                      :
ALEXANDER HASELKORN,                                        Chapter 13
                                      :
                                                    Case No. 19-32984 (JKS)
         Debtor.           :
--------------------------
                           :                        Adversary No. 20-01405 (JKS)
ALEXANDER HASELKORN,
                           :
           Plaintiff;                        PLAINTIFF’S OPPOSITION TO
     v.                    :                 DEFENDANTS’ MOTION TO VACATE
                                             DEFAULT AND DISMISS COMPLAINT
DAVID SAFIR and DLS BILLING :
AND CONSULTING CORP.
                               :
            Defendants.
______________________________

         Alexander Haselkorn, Chapter 13 Debtor (“Debtor” or “Plaintiff’), by and through his

counsel, Norgaard O’Boyle & Hannon, respectfully submit the following in opposition to David

Safir (“Safir”) and DLS Billing and Consulting Corp.’s (“DLS) (Safir and DLS collectively

referred to herein as “Defendants”) motion to vacate default and dismiss the complaint:

                                    JURISDICTION AND VENUE

         1.     This court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

Secs. 157(a) and 1334(a). The matter is a core proceeding pursuant to 28 U.S.C. Secs. 157(b).

         2.     Venue is properly in this Court under 28 U.S.C. Sec. 1409.
 Case 20-01405-JKS        Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47               Desc
                               Certification Page 2 of 28



                                    PROCEDURAL SUMMARY

       3.      The Debtor filed for chapter 13 bankruptcy relief on December 10, 2019 (the

“Petition Date”). See Docket # 1 to 19-32984. The Debtor’s chapter 13 bankruptcy case number is

19-32984.

       4.      On June 16, 2020, a consent order between the Debtor and standing chapter 13

trustee was entered permitting the debtor to exercise the powers granted to the chapter 13 trustee

under 11 U.S.C. §§ 547 and 548 (the “Consent Order”). See Docket # 38 to 19-32984.

       5.      Pursuant to the powers granted in accordance with the Consent Order, on July 15,

2020, the Debtor by and through his counsel filed an adversary complaint bearing case number 20-

01405 (the “Complaint”). See Docket #1.

       6.      On July 15, 2020, a summons and notice of pre-trial conference was issued by the

court and served on the Defendants on July 16, 2020. See Docket #2. The summons stated that the

Defendants’ answer was due on or before August 14, 2020. Id.

       7.      On July 31, 2020, Debtor’s counsel filed a certification of service confirming that

the Defendant was served with the Complaint, summons and notice of pre-trial conference. See

Docket #3.

       8.      On August 18, 2020, Debtor’s counsel requested entry of default against the

Defendants for failure to file a responsive pleading in accordance with the time proscribed in the

summons. See Docket #4. On August 20, 2020, the Court entered default against the Defendants.

See Docket # 6.

       9.      On August 19, 2020, Defendants’ counsel filed an application to appear pro hac

vice. See Docket #5. The application was granted unopposed on September 4, 2020. See Docket

#8.
 Case 20-01405-JKS            Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47             Desc
                                   Certification Page 3 of 28



        10.     It is worth noting that Defendants’ counsel affirmatively misrepresented to the

Court that Debtor’s counsel requested entry of default after the filing of the application to appear

pro hac vice. See Doc. #10, Para. 5. From review of the docket it cannot be refuted that this is

false. Debtor’s counsel made such request prior to any filing by the Defendants, not after, and

certainly not in bad faith.

        11.     On September 8, 2020, the Defendants filed the immediate motion seeking to

vacate the default and dismiss the Complaint (the “Motion”). See Docket # 10. For the reasons set

forth below, the Defendants’ Motion should be denied in its entirety.

                                      LEGAL ARGUMENT

I.      CAUSE DOES NOT EXIST FOR VACATUR OF THE DEFAULT JUDGMENT

        12.     Safir alleges that he was out of the country July 18, 2020 through August 2, 2020.

Safir has not provided any proof in support of this allegation aside from his assertion. Safir could

have easily provided a copy of his plane ticket or passport stamp however he has failed to do so

and as such has not adequately demonstrated the fundamental factual basis in support of his excuse

for having not filed a responsive pleading on behalf of the Defendants.

        13.     By his own admission, Safir returned to the United States on August 2, 2020, and

was promptly made aware of the filing of the Complaint. See Safir Affidavit at 7. As per the

summons, the Defendants’ answer was not due until August 14, 2020. It cannot be refuted that the

Defendants had almost two weeks to retain counsel and file a response, yet they failed to do so. In

fact, neither the Defendants nor their counsel reached out to Debtor’s counsel to request an

extension. This unjustified delay and neglect is not excusable and therefore cause does not exist to

justify vacatur of the default judgment.

        14.     As Defendants’ Motion states that Mr. Safir “desperately looked for an attorney to

defend his case, as soon as he came know about the summons and that too took a few days and
 Case 20-01405-JKS           Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                               Desc
                                  Certification Page 4 of 28



hours.” See Doc. 10, Para. 7. Notably, the Affidavit contains no such representation.

       15.     The Affidavit does not explain how long it took to retain counsel, or even when

Defendants’ counsel was retained. This is clearly relevant to the determination of whether the

default should be vacated.

       16.     As noted in the Defendants’ Motion, “If a complaint is duly served, the defendant

shall serve an answer within 30 days after the issuance of the summons, except when a different

time is prescribed by the court.” Fed. R. Bankr. P. 7012.

       17.     Rule 7004 establishes first class mail as appropriate service of process:

               “(1) Upon an individual other than an infant or incompetent, by mailing a copy of the summons and
               complaint to the individual's dwelling house or usual place of abode or to the place where the
               individual regularly conducts a business or profession….(3) Upon a domestic or foreign corporation
               or upon a partnership or other unincorporated association, by mailing a copy of the summons and
               complaint to the attention of an officer, a managing or general agent, or to any other agent authorized
               by appointment or by law to receive service of process and, if the agent is one authorized by statute
               to receive service and the statute so requires, by also mailing a copy to the defendant.” Fed. R.
               Bankr. P. 7004.

       18.     The Summons was issued on July 15, 2020. Debtor’s counsel served the Defendants

via first class mail on July 16, 2020. The Defendant failed to file a responsive pleading by August

14, 2020. Defendants admit they were duly served and, objectively, they had ample time to file a

response or, at the very least, request an extension from Debtor’s counsel and/or the Court.

       19.     Defendants argument attempts to conflate the service requirements of Fed. R.

Bankr. P. 7012(a) with the Debtor’s alleged traveling schedule while conveniently ignoring the

fact that, even assuming this to be true, the Defendants still had almost two weeks to file an answer,

other responsive pleading, or request an adjournment. Instead, Defendants did nothing. In fact,

Defendant’s motion only states that it “might be too short a time” to expect them to file a response.

See Doc. 10, Para. 7. Arguments based on speculation and conjecture are not sufficient to overrule

the adherence to the black letter of the law.

       A. ENTRY OF DEFAULT WAS NOT A LEGAL ERROR
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                 Desc
                                Certification Page 5 of 28



       20.     FRCP 55 states that default judgment may be entered:

               By the Court. In all other cases, the party must apply to the court for a default
               judgment. A default judgment may be entered against a minor or incompetent
               person only if represented by a general guardian, conservator, or other like fiduciary
               who has appeared. If the party against whom a default judgment is sought has
               appeared personally or by a representative, that party or its representative must be
               served with written notice of the application at least 7 days before the hearing.
               Fed. R. Civ. P. 55.

       21.     Defendants’ counsel claims that Debtor’s counsel violated the notice requirement

of FRCP 55, as he had filed an appearance by and through his pro hace vice application. See Doc.

10, Para. 12. However, this argument ignores the fact that the Debtor’s counsel requested entry of

default prior to the filing of the pro hac vice application as clearly evidenced on the docket.

Accordingly, the Defendants had filed no appearance prior to the Debtor’s request for entry of

default and therefore this argument fails.

       22.     At the time Defendants’ counsel filed the pro hac vice application, the docket

clearly indicated that the answer was already due, on August 14, 2020 per Docket Entry 2. Counsel

even acknowledges that the Docket indicates the due date in the motion, stating, “As per the

docket, time the period to answer has expired.” See Doc. 10, Para. 9.

       23.     The Docket also clearly indicated at that time that a Request to Enter Default had

already been filed by Plaintiff’s counsel on August 18, 2020. See Doc. 4.

       24.     As Defendants’ counsel certifies in the pro hac vice application, “I have

familiarized myself with the Local Bankruptcy Rules promulgated by this Court and will at all

times conduct myself in accordance with such Rules during the conduct of this case.” See Doc. 5-

1, Para. 7. Same is also mandated by the entered Order granting counsel’s request. See Doc. 8.

       25.     It was Defendants’ and their counsel’s responsibility to review the docket and

submit whatever was appropriate at the time, including a motion to extend the time to answer, or
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                   Desc
                                Certification Page 6 of 28



an application to be appointed pro hac vice on shortened time, or any other pleadings they felt

were appropriate. This Court is not responsible for intuiting that a Defendant intends to formally

respond to a Complaint, particularly those who are represented by counsel.

       26.     To imply that this Court has made a “clerical error” by entering a default in the

normal course, after the time to answer has expired and after a proper request by Plaintiff’s counsel,

without an answer or other motion filed, is ludicrous.

       B. THE DEFENDANTS HAVE FAILED TO ESTABLISH THE FACTORS
       NECESSARY TO VACATE THE DEFAULT JUDGMENT

       27.     Rule 9006(b)(1) of the F. R. Bankr. P. provides that:

       when an act is required or allowed to be done at or within a specified period by
       these rules or by a notice given thereunder or by order of court, the court for cause
       shown may at any time in its discretion . . . or
       (2) on motion made after the expiration of the specified period permit the act to be
       done where the failure to act was the result of excusable neglect.

       28.     The Supreme Court in Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

Partnership, 507 U.S. 380, 395 (1993), held that the determination of “excusable neglect” under

Rule 9006(b)(1) is an “equitable one, taking account of all relevant circumstances surrounding the

party’s omission.” The Supreme Court recognized that Congress intended courts, where

appropriate, to “accept late filings caused by inadvertence, mistake, or carelessness, as well as by

intervening circumstances beyond the party’s control.” Id. at 388.

       29.     The reason for delay is the most important factor under Pioneer. See, e.g., Sunwest

Hotel Corp. v. Board of County Comm’rs (In re Sunwest Hotel Corp.), Nos. 92-40079-11, 96-

4187-SAC, 92-7100, 1998 WL 982905, at *10 (D. Kan. Sept. 29, 1998) (“Control over the

circumstances of the delay is ‘a very important factor— perhaps the most important single factor—

in determining whether neglect is excusable.’”) (quoting Chanute Kansas v. Williams Nat. Gas

Co., 31 F.3d 1041, 1046 (10th Cir. 1994), cert. denied, 513 U.S. 1191 (1995))).
 Case 20-01405-JKS            Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                 Desc
                                   Certification Page 7 of 28



          30.      As noted above, neither Defendants nor Defendants’ counsel indicate when counsel

was actually retained. Defendant certifies that he returned to the country on August 2, 2020, which

would have given him twelve days to respond to the Complaint, yet the pro hac vice application

was not filed until August 19, 2020.

          31.      In the Third Circuit it is well settled that the Court must consider the following

factors when analyzing motions to vacate default judgments: “(1) whether the plaintiffs will be

prejudiced if the judgment is vacated; (2) whether the defendant has a meritorious defense to the

underlying action; and (3) whether the default was the result of the defendant's culpable

conduct.” In re Massaro, 235 B.R. 757, 762 (Bankr. D.N.J. 1999).


          32.      In determining whether or not vacatur of default is appropriate, Third Circuit courts

have noted         that, “The threshold issue         in   opening a default judgment is       whether

a meritorious defense has been asserted. Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984).

The Hritz court explained that, “…a meritorious defense is presumptively established when the

“allegations of defendant's answer, if established on trial would constitute a complete defense to

the action.” Id.

          33.      The “meritorious defense” put forth by the Defendants in their motion lacks legal

substance and amounts to little more than mudslinging. The Defendants ignore the blatantly

inequitable and unconscionable contract for sale of the receivables which is the underlying

substance of the Complaint and instead focus on the Debtor’s prior involvement in a criminal

matter.

          34.      The Defendants make no mention in their Motion that Safir was indicted on 45

criminal counts in the criminal complaint referenced and instead seek to focus on the Debtor’s

wife’s adjudication as grounds as to why the Debtor’s Complaint fails. Specifically, the Defendants
 Case 20-01405-JKS           Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                 Desc
                                  Certification Page 8 of 28



entire meritorious defense argument relies on the conclusory notion that Ms. Haselkorn’s guilty

plea to unauthorized practice of medicine and the Debtor’s prior mental state would eliminate the

Debtor’s bankruptcy estate’s entitlement to a claim in the receivables. Though admittedly creative,

this logical leap lacks not only merit but reason. It is certainly not grounds to establish a “complete

defense” to the underlying action as required.

       35.     Notably absent from the response from the Defendants, for example, is any legal

response regarding the fraudulent conveyance action, nor any representation as to how the

Plaintiff’s mental capacity would be a defense to such action.

       36.     Plaintiff will be prejudiced by the vacatur of default. It is clear through the

Defendants’ motion that they will seek to introduce confidential information, seek to remove this

matter to New York despite Plaintiff’s well-documented (and acknowledged by Defendants)

physical limitations, and compel Plaintiff to defend himself against completely unfounded and

inappropriate allegations.


II.    THE COMPLAINT SHOULD NOT BE DIMISSED BASED ON STANDING

       A. THE PLAINTIFF DOES NOT LACK STATUTORY STANDING

       37.     Defendant’s allege that the Debtor does not have standing as he is not the Trustee

and therefore may not utilize 11 U.S.C. §§ 547 and/or 548.

       38.     Pursuant to 11 U.S.C. § 544, “The trustee shall have, as of the commencement of

the case, and without regard to any knowledge of the trustee or of any creditor, the rights and

powers of, or may avoid any transfer of property of the debtor or any obligation incurred by the

debtor.” 11 U.S.C. § 544.

       39.     As per the Consent Order, the Trustee has permitted the Debtor to “exercise the

powers provided to [her] under § 11 U.S.C. 547 and § 11 U.S.C. 548 to initiate an Adversary
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                 Desc
                                Certification Page 9 of 28



Proceeding”.

         40.    Defendants argue that only the trustee has standing to avoid the transaction forming

the underlying basis for the Complaint due to the language of § 11 U.S.C. 547 and § 11 U.S.C.

548 which both state that, “the trustee may” avoid transfers. They argue that these statutes do not

expressly include debtors therefore it is the trustee alone who can exercise these powers. This fails

as the trustee has validly empowered the Debtor to initiate the immediate action via the Consent

Order.

         41.   Again, Defendants seek to conflate the issue by incorporating the limitations of

522(h) which limit a debtor’s ability to avoid transfers to the extent that the debtor could have

exempted such property. 11 U.S.C. § 522(h). Though an accurate recitation of that statute, it wholly

ignores that the Debtor has not applied that statute here but rather is employing the powers of the

trustee as created by § 11 U.S.C. 547 and § 11 U.S.C. 548, which have no such limitation. As such

this argument is irrelevant and inapplicable.

         42.   Defendants then cite various cases that deal with the necessity of proper standing

in a general sense. Of course, standing is required in order to adhere to due process requirements

however, substantively, this does not address the relevant circumstances of this matter.

         43.   In his moving paper’s defense counsel argues that the trustee improperly transferred

standing in this matter because, “It just cannot be.” However, it can, and is as evidenced by the

Consent Order and common practice of similar orders in circumstances such as this. Ostensibly

the justification that the Defendants draw this conclusory argument from is Article III of the

Constitution. In relying on same, Defendants argue that, “congress alone can create statutory

standing and no one else.” Again, it is irrefutable that the trustee has standing to avoid transfers

pursuant to § 11 U.S.C. 547 and § 11 U.S.C. 548. It is also irrefutable that the Consent Order
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                  Desc
                                Certification Page 10 of 28



assigned the trustee’s right to do so in this instance to the Debtor. Accordingly, the Defendants’

standing argument fails as the Debtor is acting on the trustee’s admittedly valid standing.

       44.     Defendants cite In re Cybergenics Corp., 226 F.3d 237 (3rd Cir. 2000), in support

of their assertion that the powers of the trustee pursuant to 11 U.S.C. § 544 may not be transferred

to the Debtor. This case makes no such relevant holding. Instead, the court in Cybergenics,

establishes quite the opposite. In support of the propriety of a Debtor to bring avoidance actions,

the Cybergenics court stated: “A paramount duty of a trustee or debtor in possession in a

bankruptcy case is to act on behalf of the bankruptcy estate, that is, for the benefit of the

creditors. To fulfill this duty, trustees and debtors in possession have a variety of statutorily

created powers, known as avoidance powers, which enable them to recover property on behalf of

the bankruptcy estate.” In re Cybergenics Corp., 226 F.3d 237, 243 (3d Cir. 2000)(internal

citations omitted)

       45.     Defense counsel uses a citation from Cybergenics in support of its assertion that,

“Thus it is clear that the power to avoid a debtor's prepetition transfers and even the obligations to

maximize the value of the bankruptcy estate for the benefit of creditors pursuant to section 544 of

the Bankruptcy Code ‘neither shift[s] ownership of the fraudulent transfer action to the debtor in

possession, nor [constitutes] a debtor's assets’ and therefore cannot be sold or transferred. Official

Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery (In re Cybergenics Corp.), 226

F.3d 237, 243 (3rd Cir.2000).” See Doc. 10, Para. 24. The actual quote reads, “As further evidence

that the avoidance powers neither shift ownership of the fraudulent transfer action to the debtor in

possession, nor are themselves a debtor's assets, we note that courts have limited a debtor's

exercise of avoidance powers to circumstances in which such actions would in fact benefit the

creditors, not the debtors themselves.” In re Cybergenics Corp., 226 F.3d 237, 244 (3d Cir.
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                  Desc
                                Certification Page 11 of 28



2000)(emphasis added). As per the defendants own cited quote, it is clear avoidance powers are

properly vested in Debtors at times, especially when such action benefits the creditors and not the

debtor.

          46.   As per the Consent Order, “the Debtor shall stipulate to paying a 100% dividend to

unsecured creditors in his Chapter 13 plan”. Thus, the immediate action is solely for the benefit of

the Debtor’s creditors and not at all for the benefit of the Debtor himself.

          47.   Based on the above, the Debtor has statutory standing to pursue the Complaint and

the Court should permit him to do so as the immediate action is solely for the benefit of the creditor

body.

          B.    THE DEBTOR IS VESTED WITH THE CLAIM CONFERRING STANDING

          48.   The Defendants assert that the underlying assignment agreement that is the basis of

the Complaint included a choice of law provision requiring application of New York state law.

This has no bearing on the appropriateness of this forum to hear a dispute that pertains to the

Debtor’s bankruptcy estate since the Debtor properly filed his Chapter 13 in this jurisdiction.

Furthermore, the Complaint seeks to avoid the assignment based on the federal bankruptcy code,

not New York state law.

          49.   The substance of the assignment agreement is not at issue but rather the relevant

bankruptcy implications of that assignment. Accordingly, the New York state choice of law

provision is wholly irrelevant and need not even mandate application of New York State law in

order to adjudicate the relief requested in the Complaint. Simply put, this is a matter of federal

bankruptcy law, not a contract dispute.

          50.   Defendants argue that Jamaica Wellness Medical, P.C. (“Jamaica”), owns the claim

against them, not the Debtor. The Debtor is the sole owner/shareholder of Jamaica. The Debtor’s
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                  Desc
                                 Certification Page 12 of 28



business interests, including his 100% ownership interest in Jamaica, are assets of the Debtor’s

bankruptcy estate. The assets of Jamaica were assigned to the Defendants less than a month prior

to the commencement of the Debtor’s bankruptcy case and as such constitute an avoidable transfer

pursuant to § 11 U.S.C. 547 and § 11 U.S.C. 548.

       C. ANY AND ALL FACTUAL EVIDENCE PRESENTED WITH REGARD TO THE
          MOTION TO DISMISS CANNOT BE CONSIDERED BY THE COURT.

       51.     Defendants apply FRCP 12(b)(6) as grounds to dismiss the Complaint. FRCP

12(b)(6) states:

       “Every defense to a claim for relief in any pleading must be asserted in the responsive
       pleading if one is required. But a party may assert the following defenses by motion…

       (6) failure to        state   a    claim    upon    which     relief   can    be    granted…”
       Fed. R. Civ. P. 12

       52.     As an initial matter, pursuant to Fed. R. Civ. P. 12(d), applied to Adversary

Proceedings in Bankruptcy per. Fed. R. Bankr. P. 7012(b), explicitly states that “if, on a motion

under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by

the court, the motion must be treated as one for summary judgment under Rule 56.”

       53.     Here, the Defendants clearly do not meet the standard for a motion for summary

judgment per Rule 56. Rule 56 requires a statement of material facts. There are also clearly issues

of material fact herein.

       54.     More importantly, however, is the fact that evidence of the Debtor’s alleged

incapacity is solely submitted by the Defendants’ counsel, without any exhibits, without any

foundation for such knowledge, and without any legitimate legal rationale for its submission in the

first place. The Defendants’ motion was submitted with three exhibits, which were presumably

included with the Affidavit of the Defendant, but this is just Plaintiff’s guess; neither the Affidavit
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47               Desc
                                 Certification Page 13 of 28



of the Defendant nor the Certification of Counsel make any reference to exhibits or proffer any

indication of their authenticity.

       55.     The only mention of the Debtor’s alleged mental incapacity as a factual matter is

in the Certification of Counsel, wherein counsel alleges that the issues raised and facts asserted

therein were “borne from [his] extensive discussion with Mr. Safir, public documents and other

paperwork provided by Mr. Safir.” See Doc. 10-1. Notably, Counsel does not indicate that he has

any independent knowledge of the criminal proceeding. Counsel also apparently admits that the

Debtor is competent, as he notes expressly that “Mr. Haselkorn is completely competent to

commence his Chapter 13 case” and that “Mr. Safir thinks Mr. Haselkorn is fit.” Id.

       56.     The Affirmation in Support of Defendants’ Motion, again signed by Counsel, not

Defendants personally, alleges that “Haselkorn was also arrested and indicted, however owing to

his medical condition it was found he is medically unfit to stand trial” and cites to Exhibit C. See

Doc. 10. Although Exhibit C does evidence the indictment (of both the Debtor and the Defendant),

it does not indicate that the Debtor was found medically unfit to stand trial. This allegation is

made only by Defendants’ counsel, with no evidence supporting same presented, with no proffer

as to how Defendants’ counsel came to such knowledge and no representation as to how same is

even relevant to the Complaint.

       57.     Given the vast procedural infirmity underlying the factual presentation of this

evidence, coupled with the limitations of Rule 12(d), it is clear that the Court should not consider

any evidence presented by Defendants’ as to the Debtor’s mental capacity, or his/his wife’s

criminal proceeding.

       58.     Presentation of this evidence is, at best, highly inappropriate.


       D. THE IN PARI-DELICTO DOCTRINE DOES NOT APPLY OR PREVENT THIS
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                  Desc
                                 Certification Page 14 of 28



             LITIGATION FROM PROCEEDING

       59.     In analyzing the standard for motions brought pursuant to FRCP 12(b)(6), the US

Supreme Court held, “To survive a motion to dismiss for failure to state a claim upon which relief

can be granted, factual allegations must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true even if doubtful in fact.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The Twombly

court went on to note that, “It makes sense to say, therefore, that an allegation of parallel conduct

and a bare assertion of conspiracy will not suffice.” Id.

       60.     The Defendants assert the in pari-delicto doctrine as a defense to the Complaint as

grounds to dismiss the Complaint pursuant to FRCP 12(b)(6). Third Circuit courts have explained,

“The doctrine of in pari delicto provides a defense to a claim against a defendant if

the plaintiff bears fault for the alleged injury.” In re Tropicana Entm't, LLC, 520 B.R. 455, 469

(Bankr. D. Del. 2014).

       61.     Courts have held that such a defense does not apply to the trustee due in part to

equitable considerations favoring innocent creditors, “In pari delicto defense does not apply to the

bankruptcy trustee, as a matter of law; permitting defendants to raise the in pari delicto defense as

a barrier to relief by trustees would thwart the important public purpose served by the framework

of the Bankruptcy Code, and… it is not unfair to permit a trustee to recover funds from third parties

for the benefit of innocent creditors free from the taint of the former officer's wrongful behavior. 11

U.S.C.A. §§ 704, 726.” In re Fuzion Techs. Grp., Inc., 332 B.R. 225 (Bankr. S.D. Fla. 2005).

       62.     Even if the court were to determine that the in pari-delicto defense applies in this

case, it would not be relevant, as the Debtor was not determined to be guilty of any crime.

       63.     It is worth noting that the Defendants base their defense on the Debtor’s wife’s
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                    Desc
                                 Certification Page 15 of 28



adjudication of guilt, wholly ignoring that Safir was indicted on 45 criminal counts. See Doc. 10-

5, Exhibit C. Despite this, defense counsel seeks to characterize Safir as the “victim”. See Doc.

10, Par. 33. If this this were the case, it stands to reason that surely the Defendants would have

attached the criminal court’s finding of Safir’s innocence. Yet they did not.

        64.     Again, this defense is another red herring proffered to sully the Debtor’s name and

distract from the merits of the Complaint, without offering valid substantive grounds for dismissal.

Defense counsel doesn’t even hide its attempt to conflate the identity of Plaintiff stating, “But

based on their own admissions Haselkorn and the family, and his wife unauthorized practice of

medicine, raises serious questions of their ability to demand payments for something they were

not authorized by their own admissions.” See Id. at Para. 33. There is only one individual

Debtor/Plaintiff in this case. It is not the Debtor’s wife or any member of his family. The Debtor

was not determined guilty of any crime therefore this defense fails as a matter of law.

        65.     The Defendants rely on the holdings of Official Committee of Unsecured Creditors

of PSA, Inc. v. Edwards, 437 F.3d 1145 (11th Cir. 2006) in support of their assertion that the in

pari-delicto doctrine applies to the immediate case. This, however, ignores the drastically different

facts pattern from this case. In Edwards, the court determined that the in pari-delicto doctrine

applied because of the requisite “affirmative wrongdoing” standard for RICO allegations stating,

“Because federal RICO violations, as a matter of law, require affirmative wrongdoing rather than

passive acquiescence, does not preclude the defense of in pari delicto in the RICO context.”

Official Comm. of Unsecured Creditors of PSA, Inc. v. Edwards, 437 F.3d 1145, 1155–56 (11th

Cir. 2006). Expounding further, the Edwards court went on, “…a federal RICO violation requires

affirmative and deliberate participation. A violation of RICO requires that the defendants

“participated, either directly or indirectly, in the conduct of the affairs of the enterprise ... through
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                Desc
                                 Certification Page 16 of 28



a pattern of racketeering activity.” id at 1156. Though RICO allegations are irrelevant to the

criminality discussed herein, it is irrefutable that the Debtor was indicted but never held guilty or

liable for any actions in connection with same.

        66.     It is axiomatic to American jurisprudence and due process that a party accused of

criminality be afforded the presumption of innocence, that is, the accused is presumed innocent

until proven guilty. See Estelle v. Williams, 425 U.S. 501, 503, 96 S. Ct. 1691, 1692, 48 L. Ed. 2d

126 (1976) (“The presumption of innocence…is a basic component of a fair trial under our system

of criminal justice.”). The US Supreme Court has noted, “That presumption [of innocence]

continues to operate until overcome by proof of guilt beyond a reasonable doubt…” United States

v. Fleischman, 339 U.S. 349, 363, 70 S. Ct. 739, 746, 94 L. Ed. 906 (1950). This means that all

elements of a crime must be established beyond a reasonable doubt by the prosecution in order for

a criminal defendant to be held guilty for same. Therefore, ascribing criminality to a party that has

not been convicted of same, as the Defendants ostensibly attempt to do in their Motion, runs

counter to one of most sacred principles in American criminal justice.

        67.     Defendants present no evidence whatsoever, besides the bare allegations of counsel

who has no personal knowledge, that the Debtor was convicted of any crime. Asserting that he is

somehow guilty based on mere allegations or the conduct of another, in this case his wife, is

improper. Based on this alone the in pari-delicto doctrine must be rejected as it lacks the threshold

element necessary to sustain it: guilt of the plaintiff.

        E. A PREFERENTIAL TRANSFER DID IN FACT OCCUR

        68.     In part, 11 U.S.C. § 547 authorizes avoidance of transfers made (1) for the benefit

of a creditor, (2) on account of an antecedent debt, (3) made while the debtor is insolvent, (4) made

on or within 90 days before the date of the filing of the petition, (5) that enables the creditor to
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                       Desc
                                Certification Page 17 of 28



receive more than it otherwise would have. 11 U.S.C. § 547.

       69.     Defendants argue that they are not creditors because, “if this [assignment]

Agreement hadn’t occurred, then Safir is not a creditor of the estate.” See Doc. No. 10, Para 37.

The Defendants did in fact enter into the agreement with the Debtor therefore assuming the role of

creditor. Defendants even admit that the Complaint addresses the “private rights” of the parties.

       70.     Additionally, the property transferred was an asset of the Debtor as sole owner of

Jamaica. His interest in Jamaica would have been far more valuable but for the Defendants duping

him into the assignment agreement. As a result of same, there are fewer assets to distribute to the

Debtor’s remaining creditors.

       F. JUDICIAL ESTOPPEL DOES NOT ESTOP OR WARRANT DISMISSAL OF THE
          DEBTOR’S CHAPTER 13 AS HE IS NOT AN INCAPACITATED INDIVIDUAL

       71.     N.J.S.A. § 3B:1-2 sets out the following:

                       “Incapacitated individual” means an individual who is impaired by reason of
                       mental illness or intellectual disability to the extent that the individual lacks
                       sufficient capacity to govern himself and manage his affairs.

                       The term incapacitated individual is also used to designate an individual who is
                       impaired by reason of physical illness or disability, chronic use of drugs, chronic
                       alcoholism, or other cause (except minority) to the extent that the individual lacks
                       sufficient capacity to govern himself and manage the individual's affairs.
                       N.J.S.A. § 3B:1-2.

       72.     In New Jersey, “An incapacitated person by definition ‘is unfit and unable to

govern himself or herself and to manage his or her affairs,’”. In re Guardianship of Macak, 377

N.J. Super. 167, 175 (App. Div. 2005). “If the court finds that the person is incapacitated, the court

must then independently determine whom to appoint as guardian.” Id . at 772. To qualify as

incapacitated in New Jersey, “A judge must determine by clear and convincing evidence that the

individual satisfies the statutory definition of an incapacitated person.” In re Keeter, No. A-0553-

10T4, 2011 WL 2304204, at *3 (N.J. Super. Ct. App. Div. May 11, 2011).
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                 Desc
                                Certification Page 18 of 28



       73.     The Debtor is not an “incapacitated individual” within the meaning of New Jersey

state law. No evidence has been presented to the court to the contrary. Likewise, no motion or

application for appointment of a guardian ad litem pursuant to R.4:26-2(b) has been filed for the

Debtor. It would be inappropriate for such a determination to be made in, or required by, this

venue. Moreover, as addressed above, Defendants argue that the Debtor is, in fact, capable of filing

his Chapter 13 proceeding, so it is unclear why this evidence is relevant at all.

       74.     Again, Defendants seek to improperly incorporate the substance of the prior

criminal matter and that of the immediate Complaint. The Debtor was not convicted of any

criminality. Defendants have proffered no evidence to the contrary aside from their bald assertions

(again, by Counsel, with no personal knowledge thereof) which have not been supported by any

documentation.

       75.     This is yet another attempt to conflate issues and facts to disingenuously manifest

some plausible nexus in support of Defendants’ desire to avoid liability. The Debtor was acquitted

at the recommendation of the prosecutor and this was permitted by the NY criminal court, but this

statement should not be necessary, as the introduction of any evidence on this point is entirely

inappropriate and improper for these proceedings. Any argument that the Debtor is mentally

incapacitated as to legally bar him from capably filing a voluntary chapter 13 petition is baseless

and warrants no further consideration.

       G. THE COMPLAINT IS NOT CONJECTURAL OR CONTRADICTORY AND IS
          VIABLE

       76.     As stated herein above, “To survive a motion to dismiss for failure to state a claim

upon which relief can be granted, factual allegations must be enough to raise a right to relief above

the speculative level, on the assumption that all the allegations in the complaint are true even if

doubtful in fact.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                 Desc
                                 Certification Page 19 of 28



(2007).

          77.   The Debtor has provided documentary proof that a substantial asset was transferred

to the Defendants less than a month prior to the filing of his bankruptcy petition. The Defendants

were creditors and insiders at the time and paid far less than the reasonably equivalent value of

same. This transfer occurred when the Debtor was insolvent or about to become insolvent resultant

from same. These, as well as numerous other factual allegations necessary to sustain actions

pursuant to 11 U.S.C. §547 and 11 U.S.C. §458 were presented in the Complaint. The facts

contained in the Complaint are sufficient grounds to rise beyond mere speculation, especially when

viewed in light of the requisite “assumption that all the allegations…are true”.

          78.   The allegations in the Complaint were specific: that Safir “communicated to the

Debtor that the total amount of receivables at that time amounted to approximately $56,000.00”,

that Safir “offered to pay the Debtor $10,000.00 for all receivables due to Jamaica and to settle

any amount due from Plaintiff to Defendants.”

          H. CHANGE OF VENUE IS NOT PROPER

          79.   Defendants argue that venue should be transferred to the Eastern District of New

York. They cite 28 U.S.C. §§ 1404 and 1412 as well as FRBP 7087 as their statutory grounds for

same.

          80.   In relevant part 28 U.S.C. § 1404 states:

                       (a) For the convenience of parties and witnesses, in the interest of justice, a
                       district court may transfer any civil action to any other district or division
                       where it might have been brought or to any district or division to which all
                       parties have consented.

                       28 U.S.C. § 1404 (emphasis added)

          81.   Plaintiff does not consent to such a transfer.
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                     Desc
                                 Certification Page 20 of 28



        82.     28 U.S.C. § 1412 states that, “A district court may transfer a case or proceeding

under title 11 to a district court for another district, in the interest of justice or for the convenience

of the parties.” 28 U.S.C.A. § 1412.

        83.     Defendants also expressly admit that jurisdiction is proper, noting “The United

States Bankruptcy Court for the District of New Jersey… has jurisdiction over this matter pursuant

to 28 U.S.C. §1334. This is a core proceeding within the meaning of 28 U.S.C. §157(b)(2),

however with a private right dispute.” See Doc. 10 at Para. 1.

        84.     Defendants then curiously argue that this court lacks jurisdiction over them as Fed.

R. Bankr. P. (“FRBP”) 7004 is not a statute. They proffer that the FRBP and rules such as FRBP

7004 may be in violation of the 5th Amendment. They then assert that the “minimal contacts”

standard of International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) is more appropriate

for this court and matter than the service rules set out in the FRBP. Contrary to the Defendants’

argument the Third Circuit case of In re Tribune Co., already settled this very issue holding that

nationwide service of process on an individual named as defendant in an adversary proceeding

brought by Chapter 11 debtor did not have to be authorized under statute enacted by Congress, but

was proper pursuant to the Bankruptcy Rules. In re Tribune Co., 418 B.R. 116 (Bankr. D. Del.

2009). The Court in In re Capmark Fin. Grp. Inc., recognized this longstanding standard stating,

“For more than a decade, this Court has consistently held that, because Bankruptcy Rule 7004(d)

provides for nationwide service of process, this Court's personal jurisdiction may be assessed on

the basis of a defendant's contacts with the United States as a whole, rather than with any

particular state.” In re Capmark Fin. Grp. Inc., 479 B.R. 330, 339 (Bankr. D. Del. 2012).

        85.     The In re Tribune Co. court went on to also hold that the venue of an adversary

proceeding brought by Chapter 11 debtors was proper in the judicial district where a bankrutpcy
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47               Desc
                                Certification Page 21 of 28



case was pending. In re Tribune Co. at 116. The Capmark court noted that, “It is well-established

that a person's residency within the United States constitutes sufficient minimum contacts for the

Bankruptcy Court to exercise personal jurisdiction over that person in an action arising under the

Bankruptcy Code.” In re Capmark Fin. Grp. Inc. at 340.

       86.     In Capmark, the court determined that personal jurisdiction over a defendant to an

adversary proceeding for avoidance of a fraudulent transfer was proper when that defendant was

not even a resident of the United States, but rather owned a residence in Washington. The Capmark

court held that, “This United States residence constitutes sufficient minimum contacts for this

Court to exercise personal jurisdiction over him.” In re Capmark Fin. Grp. Inc., at 341.

       87.     Capmark also expounded upon the standard and burden in interpreting

jurisdictional arguments predicated on “minimum contacts” arguments stating that, “Once a prima

facie case of minimum contacts has been made, the burden shifts to the moving party to ‘present

a compelling case that the presence of some other considerations would render jurisdiction

unreasonable and would make litigation so gravely difficult and inconvenient that a party unfairly

is at a severe disadvantage in comparison to his opponent.’ ‘The burden on a defendant who wishes

to show an absence of fairness or lack of substantial justice is heavy.’” Id.

       88.     Defendants argue that the immediate matter should be transferred to the Eastern

District of New York in the interest of justice as it is more “convenient for all parties”. See Doc

10, Para. 46. However, as the Defendants readily point out throughout their Motion, the Debtor is

wheelchair bound and has been since suffering a stroke several years ago. He is mentally

competent, however requiring him to participate in a litigation across the Hudson River, during a

global pandemic and at this advanced age, is exponentially less convenient than having the

Defendants appear before this court, which they already have. Additionally, Safir is 30 years the
 Case 20-01405-JKS         Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                   Desc
                                Certification Page 22 of 28



Debtor’s junior. Debtor’s counsel is located in New Jersey and forcing this matter to be transferred

to an out of state venue would pose an unreasonable inconvenience and increase in expenses to the

Debtor’s estate.

       89.     Defense counsel also argues that the Eastern District of New York is more

appropriate as he is only admitted to practice in New York. This wholly ignores the fact that he

has been granted permission to appear pro hac vice and, more significantly, that he affirmatively

chose to accept and litigate this case in the first place. The Defendants were not required or

otherwise forced to retain their current counsel, nor were they prevented from retaining counsel

admitted to practice in, and familiar with the local procedures of, this venue. Nothing is barring

the Defendants from retaining alternative counsel admitted in this jurisdiction. This argument

demonstrates nothing more than a litigation strategy and not a compelling legal justification. There

is nothing improper about this forum, rather the Defendants wish to seize an improper “home court

advantage”. This is not necessary, efficient, equitable, or supported by third circuit precedent.

       90.     The Defendants have clearly demonstrated their ability to adequately participate in

the proceedings as evidenced by the immediate Motion. Transfer of venue in this matter due to the

convenience of the Defendants is not compelling and in fact would unreasonably burden the

Debtor.

       91.     As Safir is a US resident residing in New York and DLS is incorporated in the state

of New York, nationwide service made by first class mail confers proper jurisdiction over them in

this matter pursuant to FRBP 7004. Additionally, this venue, like jurisdiction, is also proper as the

Debtor’s chapter 13 case is currently pending here. Defendants have not presented an adequately

compelling case to warrant transfer of venue and as such their request to do so must be denied.

       I. PRODUCTION OF THE DEBTOR’S MEDICAL RECORDS                                      IS    NOT
          APPROPRIATE OR RELEVANT TO THIS PROCEEDING
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                   Desc
                                 Certification Page 23 of 28




       92.      In keeping with the theme of the Motion, Defendants assert that the Debtor “played

it fast and loose with the courts” and that “his attorneys and wife claimed that [he] is mentally

incapacitated.” See Doc. No. 10, Para. 48. Defendants then declare that, “Here in bankruptcy court

he claims complete sanity and robustness that puts us all to notice and definitely the New York

Authorities.” Id.

       93.      Though this language is robust in theatrics, it also does not comport with legal

standards for the matters it references. Further, if the Defendants feel that the Debtor’s participation

warrants involvement of the “New York Authorities” defense counsel, as an officer of the court,

is more than capable of proceeding as he sees fit. Practically speaking it is included in this Motion

as either a threat, irrelevant character assassination, or distraction from relevant legal standards.

Similarly, the Defendants’ demand for production of medical records is a “fishing expedition”

meant to inconvenience the court, waste judicial resources, and distract from the merits of the

bankruptcy precedent in favor of avoiding the transfer in question to which the Defendants

financially benefited.

       94.      The prior criminal matter appears to have involved a criminal enterprise

orchestrated by Safir as evidenced by the criminal complaint. It is of no consequence to the

bankruptcy rights of the Debtor and his estate, nor his creditors. That matter was resolved as to the

Debtor to the satisfaction of the prosecution and the court that adjudicated that matter, per the

Dismissal attached to the Debtor’s Certification, filed herewith. Defendants cannot change that

result in this forum, certainly not via their Motion. Additionally, the Debtor is not mentally

incapacitated in accordance with New Jersey law and there is no court order nor other evidence to

the contrary.
 Case 20-01405-JKS            Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                  Desc
                                   Certification Page 24 of 28



       95.     As noted above, Defendants themselves admit that the Debtor is mentally fit. See

Doc. 10-1. Counsel notes expressly that “Mr. Haselkorn is completely competent to commence his

Chapter 13 case” and that “Mr. Safir thinks Mr. Haselkorn is fit.” Id.

       96.     Defendants cite FRBP 7035, which applies FRCP 35 to adversary proceedings, as

authority for this demand. See Doc. 10 at Para. 45. It is contradictory that the Defendants argued

earlier that the FRBP cannot govern jurisdiction as it is not a statute (but merely a rule) but now

assert that the same “mere rules” justify turning the immediate matter into an investigation as to

the Debtor’s medical condition. Id. Putting aside the Defendants blatant contradiction and self-

serving manipulation of the rules of this court, examination of the Debtor’s medical records is not

supported in this instance.

       97.     In relevant part, FRCP 35 states that:

               (a) Order for an Examination.
                       (1) In General. The court where the action is pending may order a party whose
                       mental or physical condition--including blood group--is in controversy to submit
                       to a physical or mental examination by a suitably licensed or certified examiner.
                       The court has the same authority to order a party to produce for examination a
                       person who is in its custody or under its legal control.
                       (2) Motion and Notice; Contents of the Order. The order:
                                (A) may be made only on motion for good cause and on notice to all
                                parties and the person to be examined; and
                                (B) must specify the time, place, manner, conditions, and scope of the
                                examination, as well as the person or persons who will perform it.
               Fed. R. Civ. P. 35 (emphasis added).

       98.     In Schlagenhauf v. Holder, the US Supreme Court discussed the considerations and

applicable standard of FRCP 35’s controversy and good cause requirements:

               …the ‘in controversy’ and ‘good cause’ requirements of Rule 35. They are not
               met by mere conclusory allegations of the pleadings—nor by mere relevance to
               the case—but require an affirmative showing by the movant that each condition as
               to which the examination is sought is really and genuinely in controversy and that
               good cause exists for ordering each particular examination. Obviously, what may
               be good cause for one type of examination may not be so for another. The ability
               of the movant to obtain the desired information by other means is also relevant.
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                  Desc
                                 Certification Page 25 of 28



               Rule 35, therefore, requires discriminating application by the trial judge, who
               must decide, as an initial matter in every case, whether the party requesting a
               mental or physical examination or examinations has adequately demonstrated the
               existence of the Rule's requirements of ‘in controversy’ and ‘good cause,’ which
               requirements, as the Court of Appeals in this case itself recognized, are
               necessarily related. Schlagenhauf v. Holder, 379 U.S. 104, 118–19, 85 S. Ct. 234,
               242–43, 13 L. Ed. 2d 152 (1964)

       99.     The Debtor’s mental condition is not at controversy in the immediate case before

this court. Similarly, the Defendants have not demonstrated good cause as to justify such request.

The Complaint merely deals with the avoidance of a transfer pursuant to the bankruptcy code made

in favor the Defendants. This requires application of the code and relevant precedent to the transfer

in question. The Debtor’s prior criminal matter is res judicata having been already resolved in a

court of appropriate jurisdiction and is therefore not relevant to the issues before this court.

       100.    The Debtor has not been ordered incapacitated nor does he qualify as such pursuant

to New Jersey law. Contrary to the Defendants’ demand, the Debtor has no burden to establish his

capacity to file suit on his own behalf as to justify this unconventional, inappropriate and irrelevant

request.

       101.    As established in the court in Schlagenhauf, the Defendants have not established

the requisite “controversy” or “good cause” requirements to permit their demand. Defendants

assert that production of the Debtor’s medical records is at controversy before this court resultant

from the Debtor’s prior criminal adjudication. Yet again, the Defendants seek to conflate unrelated

matters.

       102.    The criminal matter is separate and apart from the bankruptcy rights issue contained

in the Complaint. Defendants cite the nonbinding and unpublished case of Swift v. Swift in support

of the proposition that, “For Rule 35 purposes, “controversy” need not be in formal pleadings.”

See Doc. 10, Para. 49. It is imperative to consider all dicta in Swift, and not just this lone quote.
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                          Desc
                                 Certification Page 26 of 28



For example, the Swift court also noted, “Rule 35 must be subject to the provisions of Rule 26(c)

which permit the court to make ‘any order which justice requires to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.’” Swift v. Swift, 64 F.R.D.

440, 442–43 (E.D.N.Y. 1974). Defendants’ request is a clear bad faith attempt to annoy the Debtor

and cause him undue burden and expense. Their request would result in unnecessary fees,

including but not limited to counsel fees, for information that is not in controversy or relevant to

the merits of the Complaint.

       103.    Additionally, the Debtor has a constitutionally protected right to the privacy of his

medical records. The Third Circuit has held that:

       Information about one's body and state of health is matter which the individual is ordinarily
       entitled to retain within the “private enclave where he may lead a private life.” It has been
       recognized in various contexts that medical records and information stand on a different
       plane than other relevant material. For example, the Federal Rules of Civil Procedure
       impose a higher burden for discovery of reports of the physical and mental condition of a
       party or other person than for discovery generally. Compare Fed.R.Civ.P. 35 with
       Fed.R.Civ.P. 26(b). See also 8 Wright and Miller, Federal Practice and Procedure: Civil,
       ss 2237, 2238 (1970). Medical files are the subject of a specific exemption under the
       Freedom of Information Act. This difference in treatment reflects a recognition that
       information concerning one's body has a special character.

       United States v. Westinghouse Elec. Corp., 638 F.2d 570, 577 (3d Cir. 1980) (internal
       citations omitted).

       104.    This right to privacy has been acknowledged by New Jersey state courts as well.

See Doe v. Borough of Barrington, 729 F. Supp. 376, 382 (D.N.J. 1990) (“The Third Circuit

recognizes a privacy right in medical records and medical information.”).

       105.    Accordingly, not only have the Defendants not met the requisite standard of FRCP

35, but the information requested would violate the Debtor’s constitutional rights to privacy and

therefore same must also bar their request. They are also irrelevant to this proceeding for many

reasons, the least of which is that the Defendants have admitted that the Debtor is mentally fit to

conduct his bankruptcy and related proceedings.
 Case 20-01405-JKS          Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                       Desc
                                 Certification Page 27 of 28



III.   ARTICLE III ADJUDICATION DEMAND SHOULD BE DENIED

       106.    An Article III adjudication is not the appropriate jurisdiction for this matter as the

current venue has jurisdiction over this matter pursuant to 28 U.S.C. § 157(a) which reads:

               (a) Each district court may provide that any or all cases under title 11 and any or all
               proceedings arising under title 11 or arising in or related to a case under title 11 shall be
               referred to the bankruptcy judges for the district. 28 U.S.C. § 157.


       107.    The Debtor’s chapter 13 case was appropriately filed in this jurisdiction as this is

the district court where he resides. This was not challenged by the Defendants as the rules are clear

that the Debtor’s case has no other venue in which to be filed. In accordance with 28 U.S.C. §

157(a), this venue is also the proper jurisdiction in which to bring adversary proceedings pertaining

to assets of the Debtor’s estate.

       108.    Defendants contradict themselves, stating on one hand that the jurisdiction is

proper, and on the other that they “do not consent to the jurisdiction of the bankruptcy court.” See

Doc. 10, Para. 1 and Para. 50.

       109.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) stating that:

               (2) Core proceedings include, but are not limited to—
                       …
                       (E) orders to turn over property of the estate;
                       (F) proceedings to determine, avoid, or recover preferences;
                       …
                       (H) proceedings to determine, avoid, or recover fraudulent conveyances;
                       28 U.S.C. § 157


       110.    Additionally, 28 U.S.C. § 157 also states that:

                        (3) The bankruptcy judge shall determine, on the judge's own motion or on
               timely motion of a party, whether a proceeding is a core proceeding under this subsection
               or is a proceeding that is otherwise related to a case under title 11. A determination that a
               proceeding is not a core proceeding shall not be made solely on the basis that its
               resolution may be affected by State law.
                        (4) Non-core proceedings under section 157(b)(2)(B) of title 28, United States
               Code, shall not be subject to the mandatory abstention provisions of section 1334(c)(2).
                        …
 Case 20-01405-JKS           Doc 13-1 Filed 09/30/20 Entered 09/30/20 14:42:47                     Desc
                                  Certification Page 28 of 28


                 (c)(1) A bankruptcy judge may hear a proceeding that is not a core proceeding but that is
                 otherwise related to a case under title 11.
                 28 U.S.C.A. § 157

       111.      As is clear from the black letter of the law, this is the proper venue for this matter

to be heard as it relates to the Debtor’s bankruptcy estate and is a core proceeding. Notably,

Defendants concede that it is a core proceeding, stating “This is a core proceeding within the

meaning of 28 U.S.C. §157(b)(2). However, if it is were determined to not be a core proceeding it

is still related to the Debtor’s estate and therefore would still be triable in this venue pursuant to

28 U.S.C. § 157(b)(2)(c)(1). Accordingly, the Defendants’ argument that this matter is more

appropriate for Article III adjudication must be denied.

                                            CONCLUSION

       For the foregoing reasons, and for the reasons set forth in the accompanying certification,

the Plaintiff/Debtor respectfully requests that the Motion to Vacate Default, Dismiss the Complaint

and for other relief be denied.



                                                         Respectfully submitted,
Dated: 9/28/20
                                                         /s/ Mark E. Norgaard, Esq.
                                                         Mark E. Norgaard, Esq.
                                                         Norgaard, O’Boyle & Hannon
